Citation Nr: 0602567	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-39 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic disability of both lower extremities (claimed as 
residuals of injury).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for a chronic disability of both lower extremities 
(claimed as residuals of injury) for failure to submit new 
and material evidence.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1985, 
entitlement to service connection for a chronic disability 
affecting either lower extremity was denied

2.  The additional evidence submitted subsequent to August 
1985 is cumulative and redundant, does not bear directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a chronic disability of both lower 
extremities.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for a chronic disability of 
both lower extremities.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was provided 
with the law and regulations pertaining to the VCAA in 
correspondence dated in May 2004 and he was afforded an 
opportunity to present additional evidence or identify 
evidence that may be relevant to his claim.  Additionally, he 
presented oral testimony in support of his claim at a 
personal hearing before the Board.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for a chronic disability of both lower 
extremities was denied by the RO in August 1985.  There was 
no appeal of this decision, and it became final.  Therefore, 
the laws and regulations governing finality and reopening of 
a previously disallowed claim are pertinent in the 
consideration of the current claim for a chronic disability 
of both lower extremities (claimed as due to residuals of 
injury).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  The regulation defining 
new and material evidence, found at 38 C.F.R. § 3.156(a) was 
revised and applies only to a claim to reopen a finally 
decided claim that was received on or after August 29, 2001.  
38 C.F.R. § 3.159(c).  As this claim to reopen the issue of 
entitlement to service connection for a chronic disability of 
both lower extremities was received in January 2002, the 
revised definition of new and material evidence is 
applicable.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).

At the time of the RO decision in August 1985, denying 
service connection for a chronic disability of both lower 
extremities, the evidence considered included daily morning 
reports showing that the veteran was medically treated in 
August 1944 for unspecified reasons.  Evidentiary development 
documents indicate that his service medical records were lost 
in the 1973 fire at the National Personnel Records Center.  
The evidence also included the report of a July 1985 VA 
medical examination, which shows that the veteran complained 
of aching in both legs that he attributed to broken bones 
that occurred in military service.  Objective examination 
revealed normal walking gait and no deformity of either lower 
extremity.  Barely visible scars were observed on both his 
shins.  The veteran was diagnosed with a history of abrasions 
of both legs with no evidence of fracture of either leg or 
foot.  There were no objective opinions linking these 
findings to his period of military service.  On this basis, 
the RO denied the claim of entitlement to service connection 
for a chronic disability of both lower extremities.  Notice 
of the denial and the claimant's appellate rights were sent 
to the veteran in correspondence dated in September 1985.  
The veteran did not file a timely appeal of this decision and 
it became final.

The medical reports submitted since the August 1985 rating 
action are essentially cumulative and redundant of 
information previously considered and show only that the 
veteran in June 2000 he reported to his treating physician 
that he sustained a twisting injury of his left lower 
extremity while chopping wood to heat his home.  However, the 
additional objective medical evidence does not relate any 
current lower extremity problem to military service.  Other 
evidence includes the veteran's written statements and oral 
hearing testimony in which he stated that during active duty, 
while being transported by truck from a training bivouac site 
in Florida that was disrupted by a storm, he was struck by a 
slowly backing truck and sustained injuries to both legs.  

The veteran's oral and written statements are essentially 
cumulative of prior statements previously considered by VA in 
conjunction with his original claim for VA compensation for a 
chronic disability of both lower extremities.  The veteran's 
current contentions that his lower leg complaints were due to 
injury in service are essentially identical to prior 
contentions alleging the same that have already be considered 
on their merits by VA in its final rating decision of August 
1985.  The testimony presented by the veteran during his 
December 2005 Travel Board hearing was essentially a 
repetition of statements provided by the veteran at earlier 
dates.

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking a chronic disability of either lower 
extremity to the veteran's period of service.  The medical 
reports and testimonial evidence do not offer any new 
probative information and are merely cumulative of evidence 
already of record.  Accordingly, a basis to reopen the claim 
of service connection for a chronic disability of both lower 
extremities has not been presented.

ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a chronic disability of 
both lower extremities, the appeal is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


